       Case: 3:21-cv-00589-wmc Document #: 2 Filed: 09/21/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN


DIDION MILLING, INC., and
JADE TRANSPORTATION, INC.,

                             Plaintiffs,                                  ORDER

       v.                                                               21-cv-589-wmc

AMSTON SUPPLY, INC., and MAC
TRAILER MANUFACTURING, INC.,

                             Defendants.


       In this civil action, plaintiffs Didion Milling, Inc., and Jade Transportation, Inc.,

asserts claims of breach of contract and warranty against defendants Amston Supply, Inc.

and MAC Trailer Manufacturing, Inc. for failure to provide trailers suitable for transporting

food products.     (Compl. (dkt. #1-1).)       Invoking this court’s diversity jurisdiction,

defendant MAC Trailer Manufacturing subsequently removed the action under 28 U.S.C.

§§ 1332, 1441 and 1446. (Not. of Removal (dkt. #1).) Because the allegations in the

notice of removal and complaint are insufficient to determine whether diversity jurisdiction

actually exists, however, MAC Trailer Manufacturing must file an amended notice of

removal containing the necessary allegations or face remand back to state court.



                                           OPINION

       “Federal courts are courts of limited jurisdiction.” Int’l Union of Operating Eng’r, Local

150, AFL-CIO v. Ward, 563 F.3d 276, 280 (7th Cir. 2009) (citation omitted). Unless a

complaint alleges complete diversity of citizenship among the parties and an amount in


                                               1
        Case: 3:21-cv-00589-wmc Document #: 2 Filed: 09/21/21 Page 2 of 3




controversy exceeding $75,000, or raises a federal question, the case must be dismissed for

want of jurisdiction. Smart v. Local 702 Int’l Bhd. of Elec. Workers, 562 F.3d 798, 802 (7th

Cir. 2009). Because of this, federal courts “have an independent obligation to determine

whether subject-matter jurisdiction exists, even when no party challenges it.” Hertz Corp.

v. Friend, 559 U.S. 77, 94 (2010). Further, the party seeking to invoke federal jurisdiction

bears the burden of establishing that jurisdiction is present. Smart, 562 F.3d at 802-03.

       Here, MAC contends in its notice of removal that diversity jurisdiction exists

because: (1) the amount in controversy exceeds $75,000; and (2) the parties are diverse.

(Not. of Removal (dkt. #1) ¶ 1.) For the latter to be true, there must be complete diversity,

meaning plaintiff cannot be a citizen of the same state as any defendant. Smart, 562 F.3d

at 803. However, defendant’s notice of removal completely fails to mention the citizenship

of Amston Supply, Inc., which is also a defendant in this case. As such, the court needs to

know the citizenship of both MAC Trailer Manufacturing and Amston Supply, Inc., in

order to ensure that the court has diversity jurisdiction. 1 This is especially necessary since

the complaint alleges that Amston is a Wisconsin corporation, which would destroy

diversity. (Compl. (dkt. #1-1) ¶ 3.)

       Before remanding this action for lack of subject matter jurisdiction, defendant MAC

Trailer Manufacturing, Inc. will be given leave to file an amended notice of removal

adequately alleging subject matter jurisdiction, including the citizenship of each defendant.




1
 In addition to complete diversity, a valid notice of removal must generally be consented to by all
defendants. See Wolf v. Kennelly, 574 F.3d 406, 410 (7th Cir. 2009).

                                                2
       Case: 3:21-cv-00589-wmc Document #: 2 Filed: 09/21/21 Page 3 of 3




Failure of defendant to complete this process within 14 days will result in remand of this

action back to state court.



                                          ORDER

       IT IS ORDERED that:

       1) Defendant MAC Trailer Manufacturing, Inc., shall have until October 5, 2021,
          to file an amended notice of removal containing good faith allegations sufficient
          to establish complete diversity of citizenship for purposes of determining subject
          matter jurisdiction under 18 U.S.C. § 1332; and

       2) failure to amend timely shall result in prompt dismissal of this matter for lack of
          subject matter jurisdiction.

       Entered this 21st day of September, 2021.

                                          BY THE COURT:

                                          /s/
                                          __________________________________
                                          WILLIAM M. CONLEY
                                          District Judge




                                             3
